IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                                             )
STATE OF DELAWARE                            )
                                             )   I.D. No. 0704004317
          v.                                 )
                                             )
LAWRENCE L. MICHAELS,                        )
                                             )
                         Defendant.          )


                              Submitted: December 8, 2015
                              Decided: February 29, 2016

                  On Defendant’s Motion for Postconviction Relief.
                                   DENIED.

                                        ORDER
Gregory E. Smith, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for the State.

Lawrence L. Michaels, James T. Vaughn Correctional Center, Smyrna,
Delaware, pro se.


COOCH, R.J.

     This 29th day of February, 2016, upon consideration of Defendant’s
Motion for Postconviction Relief, it appears to the Court that:

          1.     On March 7, 2008, Defendant Lawrence Michaels was found
                 guilty of one count of Robbery First Degree, as well was nine
                 other offenses.1 On June 27, 2008, Defendant was sentenced to
                 19 years at Level V with decreasing levels of supervision to
                 follow. The Supreme Court of Delaware affirmed Defendant’s

1
    Verdict Sheet; D.I. 22 (Mar. 7, 2008).
              conviction and sentence on March 17, 2009. 2 Defendant then
              filed a petition for a writ of habeas corpus, which the district
              court denied on February 19, 2013.3

       2.     Defendant filed the instant Motion on June 24, 2015. Defendant
              only takes issue with his conviction for Robbery First Degree.
              He does not assert any grounds for postconviction relief for any
              of the other nine convictions for which he is sentenced.

       3.     Defendant was indicted for Attempted Robbery First Degree on
              May 7, 2007.4 On February 19, 2008, this Court granted the
              State’s motion to amend the charge of Attempted Robbery First
              Degree to Robbery First Degree. Defendant claims that the
              amendment indictment violated “both [his] federal and state
              constitutional rights,” because the amended charge was not
              brought in front of a grand jury. Defendant asserts that this
              “Court lacks jurisdiction to require additional elements not
              issued by the grand jury.” 5 He further asserts that changing the
              charge from Attempted Robbery First Degree to Robbery First
              Degree violated Superior Court Criminal Rule 7(e).

       4.     Under Rule 61(i), a motion for postconviction relief can be
              procedurally barred for time limitations, successive motions,
              procedural defaults, and former adjudications.6 If a procedural
              bar exists, the Court will not consider the merits of the
              postconviction claim unless the Defendant can show that the
              procedural bars are inapplicable.

       5.     Rule 61(i)(5) provides that consideration of otherwise
              procedurally barred claims is limited to claims that the Court
              lacked jurisdiction, or to a “colorable claim that there was a
              miscarriage of justice because of a constitutional violation that
              undermined the fundamental legality, reliability, integrity or


2
  Michaels v. State, 970 A.2d 223 (Del. 2009).
3
  Michaels v. Phelps, 924 F. Supp. 566 (D. Del. 2013).
4
  Indictment; D.I. 2 (May 7, 2007).
5
  Def.’s Mot. For Postconviction Relief at 1.
6
  See Super. Ct. Crim. R. 61(i)(1)-(4).


                                           2
              fairness of the proceedings leading to the judgment of
              conviction.” 7

       6.     Defendant’s Motion is procedurally barred for several reasons.
              First, Defendant’s Motion was not timely filed. Defendant’s
              conviction and sentence became final on March 17, 2009. 8
              Defendant did not file this Motion until June 24, 2015, more than
              six years after his conviction was finalized. Therefore, his claim
              is procedurally barred under Rule 61(i)(1), because his Motion
              exceeds the one-year time limitation.

       7.     Defendant’s Motion is also barred under the procedural default.
              Defendant failed to assert that this Court lacked jurisdiction in
              the proceedings leading up to his judgment of conviction and in
              his petition for writ of habeas corpus. Defendant has also failed
              to demonstrate that he is entitled to relief from the procedural
              default. Therefore, Defendant’s Motion is procedurally barred.

       8.     Finally, although Defendant claims in his Motion that this Court
              lacked jurisdiction, his argument is a spurious attempt to
              overcome the procedural bars of Rule 61(i)(5). When a
              defendant asserts a jurisdictional challenge that is meritless, he is
              not entitled to consideration of claims at would otherwise be
              procedurally barred.9 Therefore, the Court will not address
              Defendant’s assertion because his claim is baseless.

Therefore, Defendant’s Motion for Postconviction Relief is DENIED.


       IT IS SO ORDERED.

                                                         ______________________
                                                           Richard R. Cooch, R.J.


7
  Super. Ct. Crim. R. 61(i)(5).
8
  Michaels, 970 A.2d 223 (Del. 2009).
9
  Harden v. State, 782 A.2d 264, 2001 WL 791961, at* 1 (Del. Supr. June 28, 2001) (“To
the extend [the defendant] seeks to avoid the procedural bar by characterizing his claims
as ‘jurisdictional,’ that effort is unavailing because the claims are baseless.”).


                                            3
oc:   Prothonotary
cc:   Investigative Services




                               4